Exhibit 10.2


SOUTHERN COMMUNITY BANK & TRUST

ORGANIZATIONAL INVESTORS WARRANT PLAN




Article I




PURPOSE




The Organizational Investors Warrant Plan (the “Plan”) is intended to reward and
foster the long-term relationship and loyalty of the forty-seven  individuals
who, through their initial aggregate purchase of 140,000 shares of common stock
(the “Organizational Investors”), facilitated the organization of  Southern
Community Bank & Trust (the “Bank”).




Article II




GENERAL PROVISIONS




2.01

General.  The Plan authorizes the Board of Directors of the Bank (the “Board”)
to issue warrants that grant each of the Organizational Investors the right to
purchase common stock of the Bank in an amount equal to the number of shares
originally purchased by that individual for a purchase price of $10.00 per
share.




2.02

Grants.

  The Board shall designate individuals to whom warrants are to be granted and
will specify the number of shares of common stock of the Bank subject to each
warrant.  All warrants granted under the Plan shall be evidenced by Agreements
which shall be subject to applicable provisions of the Plan and to such other
provisions as the Board may adopt.




2.03

Shares Subject to the Plan.  Upon the exercise of any warrant, the Bank shall
deliver to the individual to whom the warrant is granted authorized but unissued
shares of common stock of the Bank.  The maximum aggregate number of shares of
common stock of the Bank that may be issued pursuant to the exercise of warrants
under the Plan is 140,000, subject to the adjustments set forth in Article V.




Article III




ADMINISTRATION




The Board shall administer the Plan and shall have the authority to grant
warrants upon such terms, not inconsistent with the provisions of the Plan, as
the Board may consider appropriate.  Such terms may include without limitation
conditions on the exercisability of all or any part of the warrants.  In
addition, the Board shall have complete authority to interpret all provisions of
the Plan; to adopt, amend and rescind rules and regulations pertaining to the
administration of the Plan; and to make all other determinations necessary or
advisable for the administration of the Plan.  Any decision made, or action
taken, by the Board in connection with the administration of the Plan shall be
final and conclusive.  No member of the Board shall be liable for any act done
with respect to the Plan.  All expenses of administering the Plan shall be borne
by the Bank.















--------------------------------------------------------------------------------



Article IV




EXERCISE OF WARRANTS




4.01.

Expiration.  No warrant issued pursuant to the Plan shall be exercised after
April 30, 2008.




4.02

Nontransferability.  Any warrant issued under the Plan shall be nontransferable
except by will or by the laws of descent and distribution.  During the lifetime
of each of the  Organizational Investors to whom the warrant is granted, the
warrant may be exercised only by that individual.  No right or interest of that
individual in the warrants shall be subject to, any lien, obligation, or
liability of such individual.




Article V




ADJUSTMENTS




Should the Bank effect one or more stock dividends, stock splits, subdivisions
or consolidations of shares, the number of shares as to which warrants may be
granted under the Plan shall be proportionately adjusted and the terms of the
warrants shall be adjusted as the Board shall determine to be equitably
required.  Any determination made under this Article V by the Board shall be
final and conclusive.




The issuance by the Bank of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property or for labor
or services, either upon direct sale or upon the exercise of rights, options or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Bank convertible into such shares or other securities, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the warrants.




Article VI




AMENDMENT




The Board may amend the Plan from time to time; provided, however, that no
amendment may become effective until shareholder approval of such amendment is
obtained if the amendment increases the aggregate number of shares that may be
issued pursuant to warrants, except as set forth in Article V.

 



2





